Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination (RCE) and the amendment received 10/7/2021, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
Response to Amendments and Arguments
3.	Applicant has amended claims 1, 6, 9 and 11 and added new claims 25-31. New rejections of the claims are stated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites the selection of the target antenna is based on the PER. However, this limitation is recited in claim 21 from which claim 25 depends. Claim 21 recites the selection is based on PER and RSSI.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 5, 14, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al (US 2013/0237265) in view of Meier et al (US 2010/0022261) further in view of Kang et al (US 2015/0304009).
	Regarding claim 1, Khojastepour discloses an access point device (figure 1: AP 102) comprising:
radio frequency feed lines (Figure 1: AP 102 is in communication with the cooperating remote antennas 104 via feed lines.); and 
an access point device body disposed within the access point device such that the remote antennas are located outside the access point device body (Figure 1: the cooperating remote antennas 104 are shown outside of the AP 102 body.), wherein a distance between the access point device body and each of the remote antennas is greater than a preset distance (Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.) wherein the preset distance is at least 2.5 meters (m) (Khojastepour: Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.).  , and wherein the access point device body comprises: 
(Claim 5: each of the access points is configured to select one of the sets of cooperating remote antennas.); and
a transceiver connected to the remote antennas via the radio frequency feed lines and configured to use the at least one target antenna for communication (Figure 1: AP 102 is in communication with the cooperating remote antennas 104 via feed lines.).
Khojastepour does not disclose the remote antennas are narrow beam, low side lobe antennas. 
Meier discloses the antenna array in figure 2 in an access point (paragraph 0060: radio coordination enables radios, such as radios in the same access point, to operate on the same radio channel. Figure 2 shows the use of an omnidirectional antenna 202 and directional antennas 204. The antennas and the switch are external to the transceiver. Paragraph 0060 discloses the methods described herein are suitable for use with narrow band sector antennas. Paragraph 0027 also describes these antennas in the array. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the antennas described by Meier into the access point of Khojastepour. The narrow band antenna will allow for focused communication and reduced noise interference in the cell.
The combination of Khojastepour and Meier does not disclose wherein the remote antennas are in substantially rectangular distribution around the access point 
Kang discloses an apparatus for transmitting and receiving signals in a distributed antenna system as shown in figure 1. Figure 1 shows remote antennas 1, 2, 7 and 8 in a substantially rectangular distribution. The coverage areas circular patterns overlap as shown in figure 1. A circle could be drawn around these four coverage areas to illustrate a total coverage area. Rectangular distribution is a well-known antenna distribution format and allows for complete coverage in a specific area. That way there will be no areas where a terminal cannot receive or transmit a signal, allowing for the system to function appropriately. For this reason, it would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Kang into the device of the combination of Khojastepour and Meier.
Regarding claim 5, the combination discloses wherein the at least one target antenna comprises two or more target antennas, and wherein the transceiver is further configured to use the two or more target antennas to perform the communication in a multi-user multiple-input multiple-output (MU-MIMO) manner (Khojastepour: Paragraph 0011: Figure 1 is a high level block diagram of a network MIMO system. Figure 1 shows the multiple cooperating antennas 104 communicating with the mobile 106. Paragraph 0005: there are also several practical realizations of such MU-MIMO in the networking community that showcase their real world performance.).  
Regarding claim 14, the combination discloses wherein the preset distance is at least 3 meters (m) (Khojastepour: Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.). 
Regarding claims 21 and 25, the combination discloses the processor is further configured to further select the at least one target antenna based on a received signal strength indicator (RSSI) and a packet error rate (PER) of a data transmission request of a terminal (Meier: paragraph 0109: Otherwise, other techniques such as a directional antenna reporting the best radio signal strength indication (RSSI) and or Bit Error Rate (BER) can be selected. These values will be from a signal (request) from a terminal. The relationship between BER and PER is known since the packets will contain a set amount of bits in the standard packet format.).

6.	Claims 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al (US 2013/0237265) in view of Meier et al (US 2010/0022261) in view of Kang et al (US 2015/0304009) further in view of Yunoki (US 2019/0052345).
	Regarding claim 3, the combination of Khojastepour, Meier and Kang discloses the device stated above. The combination does not disclose wherein all of the remote antennas comprise a same quantity of radiating elements. 
	Yunoki discloses the base station comprising a plurality of remote antenna units as shown in figure 16. Yunoki discloses the antennas 502 and 504 on the remote antenna units comprise the same quantity of radiating elements. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antennas with the radiating elements as described by Yunoki into the remote antenna units of the combination of Khojastepour, Meier and Kang. The 
Regarding claim 26, the combination of Khojastepour, Meier and Kang discloses the device stated above. The combination does not disclose wherein all of the remote antennas comprise a same quantity of radiating elements so that all of the remote antennas have the same coverage capabilities.
	Yunoki discloses the base station comprising a plurality of remote antenna units as shown in figure 16. Yunoki discloses the antennas 502 and 504 on the remote antenna units comprise the same quantity of radiating elements. Since these remote antennas are the same, they will have the same coverage capabilities. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antennas with the radiating elements as described by Yunoki into the remote antenna units of the combination of Khojastepour, Meier and Kang. The use of a standard antenna complexity will allow for standard transmission and reception through the use of the remote antenna units in the communication system.

7.	Claims 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al (US 2013/0237265) in view of Meier et al (US 2010/0022261) in view of Kang et al (US 2015/0304009) in view of Yunoki (US 2019/0052345) further in view of Geraci et al (US 2018/0255551).

	Yunoki discloses the base station comprising a plurality of remote antenna units as shown in figure 16. Yunoki discloses the antennas 502 and 504 on the remote antenna units comprise the same quantity of radiating elements. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antennas with the radiating elements as described by Yunoki into the remote antenna units of the combination of Khojastepour, Meier and Kang. The use of a standard antenna complexity will allow for standard transmission and reception through the use of the remote antenna units in the communication system.
The combination does not disclose the number of radiating elements can be different. However, the number of radiating elements are simply a design choice that will weigh the cost or power consumption of a number radiating elements against the quality requirements of that number of elements. Geraci discloses an array 110 comprising many antenna elements in figure 1. Paragraph 0015 discloses some embodiments of the massive MIMO array 110 implement more or fewer antenna elements to serve more or fewer user equipment. The more elements, the more users that can be accommodated versus a higher cost and power consumption. This trade off will depend on the system requirements and the environment. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the varying number of radiating elements as described by Geraci into the device of the combination of Khojastepour, Meier and Yunoki.

	Yunoki discloses the base station comprising a plurality of remote antenna units as shown in figure 16. Yunoki discloses the antennas 502 and 504 on the remote antenna units comprise the same quantity of radiating elements. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antennas with the radiating elements as described by Yunoki into the remote antenna units of the combination of Khojastepour, Meier and Kang. The use of a standard antenna complexity will allow for standard transmission and reception through the use of the remote antenna units in the communication system.
The combination does not disclose the number of radiating elements can be different based on quantities of terminals, network use statuses, data transmission speeds in different regions, or population densities. However, the number of radiating elements are simply a design choice that will weigh the cost or power consumption of a number radiating elements against the quality requirements of that number of elements. Geraci discloses an array 110 comprising many antenna elements in figure 1. Paragraph 0015 discloses some embodiments of the massive MIMO array 110 implement more or fewer antenna elements to serve more or fewer user equipment. The more elements, the more users that can be accommodated versus a higher cost and power consumption. This trade off will depend on the system requirements and the environment. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the varying number of .

8.	Claims 6, 11, 13, 16-18, 22, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al (US 2013/0237265) in view of Meier et al (US 2010/0022261) further in view of Nanda et al (US 2008/0026797).
Regarding claim 6, Khojastepour discloses an access point device (figure 1: AP 102) comprising:
radio frequency feed lines (Figure 1: AP 102 is in communication with the cooperating remote antennas 104 via feed lines.); and 
an access point device body disposed within the access point device such that the remote antennas are located outside the access point device body (Figure 1: the cooperating remote antennas 104 are shown outside of the AP 102 body.), wherein a distance between the access point device body and each of the remote antennas is greater than a preset distance (Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.) wherein the preset distance is at least 2.5 meters (m) (Khojastepour: Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.).  , and wherein the access point device body comprises: 
a processor configured to select at least one target antenna from among the remote antennas (Claim 5: each of the access points is configured to select one of the sets of cooperating remote antennas.); and
(Figure 1: AP 102 is in communication with the cooperating remote antennas 104 via feed lines.).
Khojastepour does not disclose the remote antennas are narrow beam, low side lobe antennas, an omnidirectional antenna configured to use the omnidirectional antenna only for receiving data. 
Meier discloses the antenna array in figure 2 in an access point (paragraph 0060: radio coordination enables radios, such as radios in the same access point, to operate on the same radio channel. Figure 2 shows the use of an omnidirectional antenna 202 and directional antennas 204. The antennas and the switch are external to the transceiver. Paragraph 0060 discloses the methods described herein are suitable for use with narrow band sector antennas. Paragraph 0027 also describes these antennas in the array. Paragraph 0021 discloses at least one narrow band sector antenna and an omnidirectional antenna. Control logic is configured to couple the omnidirectional antenna to the wireless transceiver so as to receive a reservation frame from a peer wireless transceiver while at least one directional antenna is idle. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the antennas described by Meier into the access point of Khojastepour. The narrow band antenna will allow for focused communication and reduced noise interference in the cell and an additional antenna is available to receive data when the narrow band antenna is not available.

Nanda discloses the communication system shown in figure 1 and the plurality of antennas shown in figure 4B. Nanda discloses antenna selection may be performed based on various criteria such as whether or not the location or direction of target station 350 is known. In one design, the omnidirectional antenna is selected for use if the location or direction of target station 350 is not known as stated in paragraph 0055. The use of the omnidirectional antenna in this instance would allow for communication to take place. As shown in figures 5A and 5B, the coverage of the omnidirectional antenna is much larger than that of a directional antenna beam antenna. Since the direction or location of the terminal is not known, the omnidirectional antenna allows for communication to take place and the system to function correctly. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nanda into the access point device of the combination of Khojastepour and Meier.
Regarding claim 11, Khojastepour discloses a communication method, implemented by an access point device (figure 1: AP 102) and comprising: selecting, at least one target antenna from among remote antennas of the access point device (Claim 5: each of the access points is configured to select one of the sets of cooperating remote antennas.), wherein there is a preset distance between each of the remote antennas and an access point device body of the access point device (Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.) wherein the preset distance is at least 2.5 meters (m) (Khojastepour: Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.), using the at least one target antenna for communication (Figure 1).  
Khojastepour does not disclose the remote antennas are narrow beam, low side lobe antennas, an omnidirectional antenna configured to use the omnidirectional antenna only for receiving data. 
Meier discloses the antenna array in figure 2 in an access point (paragraph 0060: radio coordination enables radios, such as radios in the same access point, to operate on the same radio channel. Figure 2 shows the use of an omnidirectional antenna 202 and directional antennas 204. The antennas and the switch are external to the transceiver. Paragraph 0060 discloses the methods described herein are suitable for use with narrow band sector antennas. Paragraph 0027 also describes these antennas in the array. Paragraph 0021 discloses at least one narrow band sector antenna and an omnidirectional antenna. Control logic is configured to couple the omnidirectional antenna to the wireless transceiver so as to receive a reservation frame from a peer wireless transceiver while at least one directional antenna is idle. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the antennas described by Meier into the access point of Khojastepour. The narrow band antenna will allow for focused communication and reduced noise interference in the cell and an additional antenna is available to receive data when the narrow band antenna is not available.

Nanda discloses the communication system shown in figure 1 and the plurality of antennas shown in figure 4B. Nanda discloses antenna selection may be performed based on various criteria such as whether or not the location or direction of target station 350 is known. In one design, the omnidirectional antenna is selected for use if the location or direction of target station 350 is not known as stated in paragraph 0055. The use of the omnidirectional antenna in this instance would allow for communication to take place. As shown in figures 5A and 5B, the coverage of the omnidirectional antenna is much larger than that of a directional antenna beam antenna. Since the direction or location of the terminal is not known, the omnidirectional antenna allows for communication to take place and the system to function correctly. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nanda into the access point device of the combination of Khojastepour and Meier.
Regarding claims 13 and 16, the combination discloses wherein the preset distance is at least 3 meters (m) (Khojastepour: Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.). 
Regarding claim 17, the combination wherein the transceiver is further configured to use the at least one target antenna for both receiving data and transmitting data (Khojastepour: figure 1 shows the AP utilizing the cooperating remote antennas for communication with the mobile. This communication is via a transceiver so information may be transmitted or received. Meier: figure 2 shows the wireless transceiver 102.).  
Regarding claim 18, the combination discloses wherein the at least one target antenna comprises two or more target antennas, and wherein the transceiver is further configured to use the two or more target antennas to perform the communication in a multi-user multiple-input multiple-output (MU-MIMO) manner (Khojastepour: Paragraph 0011: Figure 1 is a high level block diagram of a network MIMO system. Figure 1 shows the multiple cooperating antennas 104 communicating with the mobile 106. Paragraph 0005: there are also several practical realizations of such MU-MIMO in the networking community that showcase their real world performance.).  
Regarding claims 22 and 24, the combination discloses the processor is further configured to further select the at least one target antenna based on a received signal strength indicator (RSSI) and a packet error rate (PER) of a data transmission request of a terminal (Meier: paragraph 0109: Otherwise, other techniques such as a directional antenna reporting the best radio signal strength indication (RSSI) and or Bit Error Rate (BER) can be selected. These values will be from a signal (request) from a terminal. The relationship between BER and PER is known since the packets will contain a set amount of bits in the standard packet format.).
Regarding claim 29, the combination discloses wherein the omnidirectional antenna has a 360-degree uniform signal transmit strength in a horizontal direction (Nanda: Figure 5A shows the signal coverage from the transmitter.).
(Nanda: Figures 5A and 5B: the coverage of the omnidirectional antenna is much larger than that of a directional antenna beam antenna.).

9.	Claims 7, 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al (US 2013/0237265) in view of Meier et al (US 2010/0022261) in view of Nanda et al (US 2008/0026797) further in view of Lea et al (US 2013/0044028).
	Regarding claim 7, the combination of Khojastepour, Meier and Nanda discloses the device stated above. The combination does not disclose wherein the omnidirectional antenna and the at least one remote antenna comprise the same quantity of radiating elements. 
	However, the number of radiating elements are simply a design choice that will weigh the cost or power consumption of a number radiating elements against the quality requirements of that number of elements. Lea discloses the omnidirectional antenna in figure 15. Paragraph 0165 discloses the omnidirectional antenna has a plurality of facets and 16 antenna elements. Paragraph 0165 discloses the number of antenna elements can be less than or greater than 16. Lea discloses the directional antenna in figure 13. Paragraph 0163 discloses the antenna includes eight antenna elements and states it will be appreciated that the antenna may include less than or more than eight antenna elements. In this case, when the omnidirectional antenna had 4 facets, it will comprise 8 antenna elements which would be the same number of elements as shown in the antenna of figure 13. The more elements, the more receiving units can be 
	Regarding claim 8, the combination of Khojastepour, Meier and Nanda discloses the device stated above. The combination does not disclose wherein at least two of the at least one remote antenna and the omnidirectional antenna comprise different quantities of radiating elements.
	However, the number of radiating elements are simply a design choice that will weigh the cost or power consumption of a number radiating elements against the quality requirements of that number of elements. Lea discloses the omnidirectional antenna in figure 15. Paragraph 0165 discloses the omnidirectional antenna has a plurality of facets and 16 antenna elements. Paragraph 0165 discloses the number of antenna elements can be less than or greater than 16. Lea discloses the directional antenna in figure 13. Paragraph 0163 discloses the antenna includes eight antenna elements and states it will be appreciated that the antenna may include less than or more than eight antenna elements. The more elements, the more receiving units can be supported and better reception of the received signal versus a higher cost and power consumption. This trade off will depend on the system requirements and the environment. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the varying number of radiating element 
Regarding claim 31, the combination of Khojastepour, Meier and Nanda discloses the device stated above. The combination does not disclose wherein the omnidirectional antenna comprises a larger quantity of radiating elements than at least one remote antenna.
	However, the number of radiating elements are simply a design choice that will weigh the cost or power consumption of a number radiating elements against the quality requirements of that number of elements. Lea discloses the omnidirectional antenna in figure 15. Paragraph 0165 discloses the omnidirectional antenna has a plurality of facets and 16 antenna elements. Paragraph 0165 discloses the number of antenna elements can be less than or greater than 16. Lea discloses the directional antenna in figure 13. Paragraph 0163 discloses the antenna includes eight antenna elements and states it will be appreciated that the antenna may include less than or more than eight antenna elements. The more elements, the more receiving units can be supported and better reception of the received signal versus a higher cost and power consumption. This trade off will depend on the system requirements and the environment. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the varying number of radiating element as described into the device of Lea into the device of the combination of Khojastepour, Meier and Nanda.

s 9, 10, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al (US 2013/0237265) in view of Meier et al (US 2010/0022261) further in view of Catreux-Erceg et al (US 2005/0090205).
Regarding claim 9, Khojastepour discloses a communication method, implemented by an access point device (figure 1: AP 102) and comprising: 
selecting, at least one target antenna from among remote antennas of the access point device (Claim 5: each of the access points is configured to select one of the sets of cooperating remote antennas.), wherein there is a preset distance between each of the remote antennas and an access point device body of the access point device (Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.), wherein the preset distance is at least 2.5 meters (m) (Khojastepour: Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.); and 
using, the at least one target antenna for communication (Figure 1).  
Khojastepour does not disclose the remote antennas are narrow beam, low side lobe antennas. 
Meier discloses the antenna array in figure 2 in an access point (paragraph 0060: radio coordination enables radios, such as radios in the same access point, to operate on the same radio channel. Figure 2 shows the use of an omnidirectional antenna 202 and directional antennas 204. The antennas and the switch are external to the transceiver. Paragraph 0060 discloses the methods described herein are suitable for 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the antennas described by Meier into the access point of Khojastepour. The narrow band antenna will allow for focused communication and reduced noise interference in the cell.
The combination of Khojastepour and Meier does not disclose selecting a subset of radiating elements in the target antenna based on a combination of communication quality and energy conservation.
Catreux-Erceg discloses a method of antenna selection. Catreux-Erceg discloses the present invention may be implemented to facilitate a selection of a subset of antenna elements in one or more multi-antenna wireless communication devices based on a criterion predicated, at least in part, on computed output bit rates in paragraph 0030. Paragraph 0031 discloses this selection can be conducted so as to minimize or optimize a bit error rate (BER). Therefore, this selection will be based on a communication quality. And by not utilizing all of the antenna elements, the total power can be reduced. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Catreux-Erceg in the method of the combination of Khojastepour and Meier. This can minimize or optimize the BER as stated above, improving the efficiency of the method.
Regarding claim 10, the combination discloses wherein the at least one target antenna comprises two or more target antennas, and wherein the transceiver is further configured to use the two or more target antennas to perform the communication in a (Khojastepour: Paragraph 0011: Figure 1 is a high level block diagram of a network MIMO system. Figure 1 shows the multiple cooperating antennas 104 communicating with the mobile 106. Paragraph 0005: there are also several practical realizations of such MU-MIMO in the networking community that showcase their real world performance.).  
Regarding claim 20, the combination discloses wherein the preset distance is at least 3 meters (m) (Khojastepour: Figure 1: the distance between the cooperating remote antennas 104 and the AP 102 can be almost the radius of cell 108a or 108m.). 
Regarding claim 23, the combination discloses the processor is further configured to further select the at least one target antenna based on a received signal strength indicator (RSSI) and a packet error rate (PER) of a data transmission request of a terminal (Meier: paragraph 0109: Otherwise, other techniques such as a directional antenna reporting the best radio signal strength indication (RSSI) and or Bit Error Rate (BER) can be selected. These values will be from a signal (request) from a terminal. The relationship between BER and PER is known since the packets will contain a set amount of bits in the standard packet format.).

11.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al (US 2013/0237265) in view of Meier et al (US 2010/0022261) in view of Nanda et al (US 2008/0026797) further in view of Cheng et al (US 2017/0142605).

Cheng discloses the communication system shown in figure 4. In paragraph 0088, Cheng discloses conventional systems attempt to mitigate issues such as maintaining reasonable gain levels in directions corresponding to the other devices when a particular device needs to listen to all other devices in the network, as stated in paragraph 0087, by using omnidirectional antenna gains (transmission and reception) during the contention period for channel access. Using known, conventional methods of using omnidirectional antennas to utilize the advantages of the omnidirectional antenna improves the effectiveness of the transceiver. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cheng in the device of the combination of Khojastepour, Meier and Nanda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/7/2021